Citation Nr: 1243068	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depression with stress related cognitive dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel






INTRODUCTION

The Veteran served on active duty from July 1977 to March 1978.

This matter is on appeal from an October 2006 rating decision from the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  This case was remanded by the Board of Veterans' Appeals (Board) in November 2010 for further development.

Historically, in a June 1989 rating decision, the RO denied the Veteran's claim of entitlement to service connection for depressive neurosis.  The Veteran was informed of the RO's decision on June 26, 1989.  There was no timely appeal.  Then, in May 1999, the Veteran filed a petition to reopen his claim.  The claim was denied in June 10, 1999 on the basis that the Veteran had failed to submit new and material evidence to reopen the claim.

The current claim was addressed by the RO as a claim to reopen, requiring new and material evidence.  As noted in the Board's November 2010 remand, the Board will reconsider this claim under 38 C.F.R. § 3.156(c) as VA received relevant official service department records that existed and had not been associated with the claims file since the prior final denial in June 1999.  

The Veteran's claim on appeal was initially characterized as a claim of service connection for major depression with stress related cognitive dysfunction.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to major depressive disorder.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include major depression with stress related cognitive dysfunction.


FINDING OF FACT

The weight of the evidence does not show that the Veteran's current acquired psychiatric disorder had its onset in active service, includes a psychosis which was manifested within the first post-service year, or otherwise is related to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, including evidence in VA's electronic records system, Virtual VA.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA) 

Before addressing the merits of the issue of entitlement to service connection for an acquired psychiatric disorder, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in June 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2006.  Nothing more was required.  

As for the duty to assist, the Veteran's service treatment records (STRs) and service personnel records have been obtained.  The Veteran has asserted in his notice of disagreement that he received psychiatric treatment during service "at Lackland [Air Force Base], but was not attached physically to the Base hospital" and requested that those records be obtained.  He was notified in his statement of the case that without the exact name of the clinic or dates of treatment, his records could not be obtained.  He did not provide any additional identifying information with respect to those records, and in December 2011 correspondence he reported that he had no further information or evidence to submit.  Accordingly, the Board deems these records to be unavailable. 

Regarding the unavailable STRs, the Board notes that where a Veteran's STRs have been destroyed or lost, there is a duty to advise him to obtain other forms of evidence.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the Veteran was advised of the futility of attempting to obtain the records without further information and was requested to send any records in his possession.  Thus, the Board concludes that VA's heightened duty to assist has been satisfied.  The Board also has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Id. at 367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The analysis herein has been undertaken with this heightened duty in mind.

Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also notes that the Veteran's VA treatment records contain references to his receipt of Social Security Administration (SSA) disability benefits.  The Veteran, however, did not report to VA that there are Social Security Administration records that would be pertinent to his claim.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  In this instance, the Veteran himself did not identify any SSA records that would be relevant to his claims.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.

As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, as directed by the November 2010 Board remand, a VA examination was provided in February 2011 so as to ascertain whether any currently-diagnosed psychiatric disorder was etiologically-related to service.  The examination included the requested opinion, and the additional VA treatment records also requested in the remand have been associated with the claims folders.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination report is adequate, as the examiner included a thorough review of the file and physical examination and provided findings relevant to the issue at hand following an examination.  The Veteran's complaints and lay history were also considered and discussed.  Rationale was provided with the opinion.  

The Veteran has contended that the February 2011 VA examination is inadequate because the examiner failed to consider the statement that the Veteran wrote during active duty stating that he had been in a deep depression.  The Board notes that in the recent case of Monzingo v. Shinseki, No.10-922, (Vet. App. Nov. 21, 2012) the Court held that "[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file."  Monzingo at 7 (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  The Court instead has held that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Id.  The Board finds that the 2011 VA examination is adequate under this standard.  Regardless, the examiner specifically noted in his report that the Veteran stated that he "wrote hot checks" in the military because of his depression.  This was essentially the same statement that the Veteran made in service when he was investigated by military authorities and charged with writing numerous bad checks.  As the Veteran's contention was considered, another examination is not necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Service connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For certain chronic disorders (to include psychoses), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The Veteran argues that he has suffered from chronic depression since his active service.  He maintains that he committed some "errors" in service that were the initial manifestations of his depression.  

Service personnel records demonstrate that in January 1978 he was investigated by military authorities and found to have cashed six worthless checks in the month of December 1977 totaling $680.00; in early February 1978 he received an administrative reprimand for leaving his job early after being denied permission to do so; and in late February 1978 he signed off a thru flight inspection on an aircraft without completing the required tasks.  He was recommended for discharge after serving less than 8 months of a 4 year enlistment.

Service treatment records are silent for complaint, treatment, or diagnosis referable to an acquired psychiatric disorder.

The next medical evidence of record after his discharge in 1978 is a private treatment record dated in 1980 where the Veteran's primary complaint was his inability to hold a job.  The diagnosis was "occupational problems."

A May 1989 VA discharge summary following a month-long period of inpatient treatment where the Veteran initially complained of mild depression diagnosed a dependent personality disorder and found no Axis I diagnosis.  

In September 1996 the Veteran sought treatment for depression.  At that time, he reported that he had been depressed "since 1988."  A December 1996 record diagnosed depressive disorder.  

VA treatment records from 1999 to the present show primarily a diagnosis of major depressive disorder.  In May 2007 he underwent a VA psychological assessment and told the provider that he was looking for a link between his mental illness and service.  The provider's report included the statement:

Despite identifying his Air Force experiences as the cause of his recurrent depression, he related several childhood experiences suspicious for psychiatric problems and development of maladaptive personality patterns.  He also described a childhood where he suffered emotional abuse by a father who he described as having a "paranoid inferiority complex."

At the outset, the Board notes that the evidence of record does contain multiple diagnoses of major depressive disorder.  See VA examination report, February 2011.  

Service treatment records dated during the Veteran's active service are completely silent with respect to complaints of/treatment for or diagnoses of any psychiatric problem.  As noted above, in a service personnel record prepared by the Veteran in an attempt to mitigate disciplinary action prompted by his writing numerous bad checks, he reported being depressed.  

There is no evidence of any psychiatric problems, to include a psychosis, within a year of his separation, or by March 1979.  See 38 C.F.R. § 3.384; see also 38 C.F.R. § 4.130, Diagnostic Codes 9201-9211 (defining psychosis specifically to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder).  A psychosis severe enough to at least be compensable within one year of the Veteran's separation from active service thus is not found.

In fact, the first post-service evidence of complaints of depression was not until 1989.  Such evidence was not until over 10 years following separation from active service in March 1978.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

The Veteran reports he has been depressed since service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran's reported history of continued depression since active service, while competent, is nonetheless not credible.  First, these statement are self-serving.  See Pond v. West, 12 Vet. App. 341, 345 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Second, the Veteran sought treatment for difficulty finding a job in 1980 and was assessed by a psychology intern; however, he did not complain of depression, nor did the psychology student note depression in the record.  Third, the Veteran's statements with respect to the origins of his depression are inconsistent.  While currently he reports his depression began and has continued since service, a 1996 record noted that he reported that he had been depressed "since 1988."  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value. See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  For these reasons, continuity of symptoms is not established by the evidence.  

Additionally, the preponderance of the evidence is against a finding of a nexus between the Veteran's acquired psychiatric disorder and his service, despite his contentions to the contrary.

The Board places significant probative value on the 2011 VA examination undertaken specifically to address the issue on appeal.  After this examination was complete, the VA examiner opined that it was less likely than not that the Veteran's depression had its etiology in active military duty.  The examiner specifically listed service treatment records dated in: February 26, 1977 (wherein the Veteran reported normal psychiatric conditions with no depression noted); February 26, 1978 (wherein the Veteran reported good health and no depression or any other psychiatric issue was reported); March 2, 1978 (where again no depression or psychiatric issues were reported); and the February 28, 1978 discharge examination (where no depression was reported) in his conclusions.  

The 2011 examiner noted that the fact that the service treatment records were silent as to reports or treatment of psychiatric issues combined with the Veteran's report in a 1996 treatment record that his depression began in 1988 supported his opinion.  Notably, the examiner specifically considered the Veteran's belief that depression was manifested by his disciplinary problems in service.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  There is likewise no suggestion that the examiner ignored the Veteran's statements pertaining to experiencing depression in service or that his discipline problems were related to depression. Therefore, the Board finds the VA examiner's opinion to be of great probative value.

As to the Veteran's statements that his psychiatric disorder is causally-related to service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the Veteran's assertions that his diagnosed psychiatric disorder is related to his service.  In that regard, he is deemed competent to report symptoms of depression.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a layperson without medical knowledge, training, and/or experience, he is not found to be competent to provide an opinion that determines whether her depression is due to service.  Opinions of that nature require a level of medical expertise that the Veteran does not possess.  Indeed, as discussed above, a medical expert has reviewed the claims file, examined the Veteran, considered his personal statements and ultimately determined that the Veteran's depression is not related to service.

In sum, the most probative evidence of record does not establish that the Veteran's currently-diagnosed major depressive disorder had its onset in service.  Instead, the most probative evidence of record indicates that it is less likely than not that any current psychiatric disorder is related to service.  The Board has fully considered the lay statements of record, and does not doubt that the Veteran suffers from depression.  However, and as explained above, the most probative evidence of record does not indicate that any current psychiatric disorder is related to a service.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and therefore her claim for service connection for an acquired psychiatric disorder must be denied.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depression with stress related cognitive dysfunction, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


